DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/14/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.
Status of Claims
The examiner has taken notice that claims 1, 9, and 16 have been amended.  Claims 1, 3-6, 8-9, 11-13, 15-16, 18, and 20 are pending in the current application.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3-6, 8-9, 11-13, 15-16, 18, and 20 have been considered but are moot in view of newly found reference Fujimori.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4-6, 9, 12-13, 16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Aggarwal et al. (US 2015/0043426 A1), hereinafter referred to as Aggarwal, in view of Dixon et al. (US 8,667,100 B2), hereinafter referred to as Dixon, Tan et al. (US 9,235,277 B2), hereinafter referred to as Tan, and Fujimori (US 2010/0082730 A1).

	Regarding claim 1, Aggarwal teaches a lighting network control server (Aggarwal - Fig. 1 lighting controller(s) 13, network 17, and lighting devices 11; Paragraph [0050], note one or more intelligent lighting system elements 13 may operate as a server), comprising:
	a communication interface to receive data packets from a lighting network (Aggarwal - Fig. 1, note communication interface system 34 comprising communication interface 35; Paragraph [0063], note communication interface system 34 in each UI device/lighting controller 13 includes a communication interface 35 configured to enable communication via a link to the network 17 of the lighting system; Paragraph [0238], note a server includes a data communication interface for packet data communication), wherein the data packets are generated by a sensor (Aggarwal - Fig. 1, note sensor 15 comprising communication system 48; Paragraph [0068], note each sensor includes a communication interface configured to enable communication via a link to the network 17 (Paragraph [0042], note data communication network 17 may be interconnected physical networks; i.e. involving packet transmissions));
	a non-transitory computer readable medium to store sub-routines and data packets generated by the sensor (Aggarwal - Fig. 1 memory 33; Paragraph [0238], note the server platform includes data storage for various data files to be processed and/or communicated by the server; Paragraph [0244], note executable code and/or associated data (i.e. instructions/programs, which may be interpreted as sub-routines) carried on or embodied in a type of machine readable medium, non-transitory storage providing instructions to a processor for execution); and
	a processor communicatively coupled to the communication interface and the non-transitory computer readable medium (Aggarwal - Fig. 1, note processor 31 connected with memory 33 and communication interface 35; Paragraph [0034], note processor configured to control communications via the communication interface system).
	Aggarwal does not teach the communication interface communicating with a third party automation server; the non-transitory computer readable medium storing instructions to execute a protocol adapter; and the processor executing the protocol adapter to translate the data packets into a protocol that is compatible with the third party automation server and transmit the data packets that are translated to the third party automation server via the communication interface.
	In an analogous art, Dixon teaches the communication interface communicating with a third party automation server (Dixon - Fig. 1 communication interface 109, servers 110; Col. 3 lines 19-21, note service provider network 105 may include multiple systems having servers 110 (which may be third party servers); Col. 4 lines 15-25, note communication interface 109 converts data and information, allowing one or more systems (servers) of provider network 105 to automatically control lighting (automation));
	the non-transitory computer readable medium storing instructions to execute a protocol adapter (Dixon - Fig. 2 computing system 200 (communication interface), ROM 205; Col. 4 lines 56-58, note ROM 205 may be configured to store computer executable instructions; Col. 4 lines 61-64, note network adapter 207 may be compatible with and configured to communicate in multiple communication protocols); and
	the processor executing the protocol adapter to translate the data packets from a device control protocol over Ethernet protocol used by the lighting network to transmit the data into a protocol that is compatible with the third party automation server and transmit the data packets that are translated to the third party automation server via the communication interface (Dixon - Fig. 1; Fig. 2 computing system 200 (communication interface), processor 201; Col. 3 lines 61-67 and Col. 4 lines 1-9, note device control and communication protocols may include Ethernet, communication interface 109 may be compatible with all of the various protocols used by client devices 111; Col. 4 lines 15-25, note communication interface 109 converts the data and information to a protocol compatible with one or more systems of service provider network 105 (comprising servers 110, which may be third party automation server(s)) and forwards it (Col. 4 lines 13-15); Col. 5 lines 4-8, note operating as a communication interface such as interface 109, computing system 200 may be configured to convert signals from a first protocol into one or more protocols).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Dixon into Aggarwal in order (Dixon - Col. 1 lines 15-25).
	The combination of Aggarwal and Dixon does not teach wherein each of the sub-routines comprises a different add-on instruction that is downloaded on to the third party automation server based on a type of sensor to analyze the data packets generated by the sensor and produce an output for a particular application; and transmitting the translated data packets to the third party automation server to be analyzed by a sub-routine that is downloaded by the third party automation server.
	In an analogous art, Tan teaches wherein each of the sub-routines comprises a different add-on instruction that is downloaded on to the third party automation server based on a type of data generated by the sensor to analyze the data packets generated by the sensor and produce an output for a particular application (Tan - Fig. 2; Col. 3 lines 16-44, note profile management system 24 enables configurations (add-on instruction(s)) for UIs (user interfaces, which can include peripheral devices such as touch screens and light, sound, motion, and position sensing, see Col. 4 lines 4-15), which are downloadable via the computer terminal the UIs are coupled to, the configurations are stored on one or more servers (third party automation server(s)); Col. 4 lines 31-67 and Col. 5 lines 1-7, note when a UI is detected and coupled to the computing system 20, the profile management system 24 identifies the corresponding configurations; Col. 5 lines 36-44, note the configuration data can include a library of gestures and instructions for configuring use (analyzing data) of a multi-touch device (example UI)); and
	transmitting the data packets to the third party automation server to be analyzed by a sub-routine that is downloaded by the third party automation server (Tan - Col. 5 lines 32-44, note with sent information indicating the multi-touch device, the profile management system 24 extracts the corresponding configuration data).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Tan into the combination of Aggarwal and Dixon in order to identify and configure operation of different peripheral devices across different platforms (Tan - Col. 1 lines 24-62).
	The combination of Aggarwal, Dixon, and Tan still does not teach wherein the translating comprises generating a new set of data that is in a protocol that is understood by the third party automation server; and transmitting the new set of data that are translated to the third party automation server.
	In an analogous art, Fujimori teaches wherein the translating comprises generating a new set of data that is in a protocol that is understood by the third party automation server (Fujimori - Paragraph [0069], note the data conversion unit confirms the communication method of the server, and generates the packets by converting the protocol of the data); and
	transmitting the new set of data that are translated to the third party automation server (Fujimori - Paragraph [0070], note the packets generated by the data conversion unit are transmitted by the server communication unit to the transferee server).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Fujimori into the combination of Aggarwal, Dixon, and Tan in order to perform protocol conversion before transmission of data packets based on communication setting information (Fujimori - Paragraph [0061]).

	Regarding claim 4, the combination of Aggarwal, Dixon, Tan, and Fujimori, specifically Aggarwal teaches wherein the data packets comprise sensor data that is collected and transmitted by at least one lighting device of the lighting network (Aggarwal - Paragraph [0065], note sensor 15A is integrated into a lighting device 11A, processor, memory, and communication interface of that device provide intelligence and communication capabilities; Paragraph [0066], note sensor is responsive to the particular condition; Paragraph [0068], note lighting devices are connected to the network 17 for data communications).

	Regarding claim 5, the combination of Aggarwal, Dixon, Tan, and Fujimori, specifically Aggarwal teaches wherein the sensor data is from an external sensor device (Aggarwal - Fig. 1, note sensor (standalone device, i.e. external) 15).

	Regarding claim 6, the combination of Aggarwal, Dixon, Tan, and Fujimori, specifically Aggarwal teaches wherein the communication interface receives the data packets from the lighting network via a gateway (Aggarwal - Paragraph [0055], note communication interfaces configured to enable communication via a link to the network 17, network 17 will include at least one router or other data communication device that serves as a gateway for communications).

	Regarding claim 9, the claim is interpreted and rejected for the same reason as claim 1, except the claim is written from the perspective of the transmitting end.

	Regarding claim 12, the claim is interpreted and rejected for the same reason as claim 4.
Regarding claim 13, the claim is interpreted and rejected for the same reason as claim 5.

	Regarding claim 16, the claim is interpreted and rejected for the same reason as claim 9, except the claim is in a computer-readable medium (CRM) claim format.

	Regarding claim 18, the claim is interpreted and rejected for the same reason as the combination of claims 4 and 5.

Claims 3 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Aggarwal in view of Dixon, Tan, and Fujimori as applied to claims 1 and 9 above, and further in view of Cox et al. (US 8,276,193 B2), hereinafter referred to as Cox.

	Regarding claim 3, the combination of Aggarwal, Dixon, Tan, and Fujimori does not teach the lighting network control server further comprising: a graphical user interface to view, select, and download the sub-routines.
	In an analogous art, Cox teaches the lighting network control server further comprising:
	a graphical user interface to view, select, and download the sub-routines (Cox - Col. 4 lines 24-27, note graphical user interfaces to enable user interaction with, or manipulation of, the functional features of the utility (interaction with software codes provided by the utility); Col. 4 lines 39-46, note code for downloading to the administrator and/or user device a plug-in (subroutine)).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Cox into the combination of (Cox - Col. 2 lines 24-38).

	Regarding claim 11, the claim is interpreted and rejected for the same reason as claim 3.

Claims 8, 15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Aggarwal in view of Dixon, Tan, and Fujimori as applied to claims 1, 9, and 16 above, and further in view of Pai et al. (US 8,738,190 B2), hereinafter referred to as Pai.

	Regarding claim 8, the combination of Aggarwal, Dixon, Tan, and Fujimori does not teach wherein the protocol that is compatible with the third party automation server comprises at least one of: Ethernet/IP, BACnet/IP, ControlNet, Modbus, or ProfiNet.
	In an analogous art, Pai teaches wherein the protocol that is compatible with the third party automation server comprises at least one of: Ethernet/IP, BACnet/IP, ControlNet, Modbus, or ProfiNet (Pai - Col. 1 lines 12-18, note various industrial protocols employed to support automated communications, device protocols such as Ethernet that has been adapted to communicate on high-level networks; Col. 1 lines 41-52, note Ethernet/IP, ControlNet, Modbus).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Pai into the combination of Aggarwal, Dixon, Tan, and Fujimori in order to improve interoperability with multivendor systems to reduce integration costs (Pai - Col. 1 lines 33-41).

	Regarding claim 15, the claim is interpreted and rejected for the same reason as claim 8.
	Regarding claim 20, the claim is interpreted and rejected for the same reason as claim 8.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Atarashi et al. (US 6,173,312 B1) discloses protocol conversion which involves generating data packets and sending them to a backup server.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAILOR C. HSU whose telephone number is (571)272-1729.  The examiner can normally be reached on Mon-Fri. 6:50 am - 3:10 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on (571)-272-3155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BAILOR C. HSU/Patent Examiner, Art Unit 2461                                                                                                                                                                                                        
/HUY D VU/Supervisory Patent Examiner, Art Unit 2461